Name: Commission Regulation (EC) NoÃ 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (Recast)
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  agricultural policy
 Date Published: nan

 29.4.2008 EN Official Journal of the European Union L 115/10 COMMISSION REGULATION (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (Recast) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 29(2), Article 33(12) and Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (2) has been substantially amended several times (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) Regulation (EC) No 1254/1999 makes all imports into the Community of the products listed in Article 1(1)(a) of that Regulation subject to presentation of an import licence. Experience has shown the need for close monitoring of the trend of trade in all products of the beef and veal sector of particular importance for the balance of this particularly sensitive market. Accordingly to improve market management import licences should also be required for products of CN codes 1602 50 31 to 1602 50 80 and 1602 90 69. (3) It is necessary to monitor imports into the Community of young male animals, in particular calves. Issuing of import licences for those animals should be made conditional on the indication of their country of provenance. (4) Under Article 6(4) of Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (4), the original of the veterinary certificate must accompany bovine animals until they reach the border inspection post. (5) There are order numbers in the Integrated Tariff of the European Communities (TARIC) that enable identification of the import tariff quotas, the products involved and in certain cases their origin. The Member States should be required to put those numbers on the import licences or extract(s) therefrom and to use them in their notifications to the Commission. (6) The competent national authority issuing the import licence does not always know the country of origin of the quantities imported under tariff quotas opened for several countries or of the quantities imported subject to CCT duties. Identification of the country of origin in the case of tariff quotas or in the case of non-preferential imports should be made a primary requirement within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (5), and entry of the country of origin for the quotas in question and for non-preferential imports in column 31 of the import licence or extract thereof should therefore be required. (7) Regulation (EC) No 1254/1999 requires presentation of an export licence with advance fixing of the refund in the case of any export operation for which an export refund is claimed. Specific rules of application for that arrangement should be determined, covering in particular submission of applications and the information to be given on applications and licences. The provisions of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6), should accordingly be supplemented. (8) Article 33(11) of Regulation (EC) No 1254/1999 provides for the export volume obligations arising from the agreements concluded in accordance with Article 300 of the Treaty to be respected on the basis of export licences. Precise rules should therefore be laid down on lodging of applications, issuing of licences and the length of validity of these licences. (9) Further, notification of decisions on export licence applications should be made only after a reflection period enabling the Commission to assess the quantities applied for and the relevant expenditure and if appropriate take particular action on the applications in question. In the interests of applicants they should be able to withdraw applications if an acceptance percentage applying to these has been set. (10) In the case of applications for quantities not exceeding 25 tonnes immediate issuing of the licence, if the operator so requests, should be permitted. To prevent circumvention of the standard provisions the period of validity of such licences should be restricted. (11) To permit very precise management of quantities exported the tolerance rules set in Regulation (EC) No 1291/2000 should not apply. (12) It is necessary to incorporate in this Regulation the special export provisions of Commission Regulation (EC) No 1643/2006 of 7 November 2006 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (7), and Commission Regulation (EC) No 2051/96 of 25 October 1996 laying down certain detailed rules for granting of assistance for the export of beef and veal which may benefit from a special import treatment in Canada and amending Regulation (EC) No 1445/95 (8). (13) To be able to run these import and export licence arrangements properly, the Commission needs precise information on licence applications made and the use of those issued. Administrative efficiency dictates that communications from Member States to the Commission be made in a single prescribed form. (14) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE Article 1 This Regulation sets rules of application for import and export licences in the beef and veal sector. CHAPTER II IMPORT LICENCES Article 2 1. All importation into the Community of the products listed at (a) in Article 1(1) of Regulation (EC) No 1254/1999 or of CN codes 1602 50 31 to 1602 50 80 and 1602 90 69 shall be subject to presentation of an import licence. 2. For imports of products falling within CN codes 0102 90 05 to 0102 90 49, with the exception of import quotas for live bovine animals governed by the respective regulations containing the rules of application, the import licence application and the licence shall show: (a) in box 7, the country of provenance; (b) in box 8, the country of origin, which shall correspond to the exporting country within the meaning of Part 2 of Annex I, (Models of Veterinary Certificates), to Decision 79/542/EEC. The licence shall carry with it an obligation to import from that country; (c) in box 20, the following entry: The country of origin specified in box 8 corresponds to the exporting country indicated on the original or the copy of the veterinary certificate. 3. Release of the animals referred to in paragraph 2 for free circulation shall be subject to presentation of the original of the veterinary certificate, or of a copy certified correct by the Community border inspection post, provided that the issuing country is the same as that indicated in box 8 of the import licence. Article 3 Licences shall be valid 90 days from their date of issue as defined in Article 23(1) of Regulation (EC) No 1291/2000. Article 4 The security against import licences shall be: (a) EUR 5 per head for live animals; (b) EUR 12 per 100 kg net weight for other products. Article 5 1. Without prejudice to more specific provisions, licence applications shall be made for products of a single CN code or one of the groups of the CN codes listed in the same indent in Annex I. 2. The information shown on the application shall be carried over to the licence. 3. In the case of imports under an import quota, the body issuing the import licence shall indicate the order number for the quota in the Integrated Tariff of the European Communities (TARIC) in box 20 of the licence or extracts thereof. Article 6 1. No later than the 10th day of each month, Member States shall notify the Commission the quantities of products, in kilograms product weight or heads, for which import licences were issued in the previous month in relation to out of quota imports. 2. No later than 31 October each year, Member States shall notify the Commission the quantities of products, in kilograms product weight or heads, for which import licences issued during the period from 1 July of the previous year to 30 June of the year in question were unused in relation to out of quota imports. 3. No later than 31 October each year, Member States shall notify the Commission the quantities of products, in kilograms product weight or heads, broken down by month of import and per country of origin, which were actually released for free circulation during the period from 1 July of the previous year to 30 June of the year in question in relation to out of quota imports. However, as of the period starting on 1 July 2009, Member States shall forward to the Commission details of the quantities of products put into free circulation as of 1 July 2009 in relation to out of quota imports in accordance with Article 4 of Commission Regulation (EC) No 1301/2006 (9). Article 7 The notifications referred to in Article 6(1), 6(2) and the first subparagraph of Article 6(3) shall be made as indicated in Annexes II, III and IV, using the product categories indicated in Annex V. Article 8 1. When the quantity actually imported is attributed to the licence or the extract, the country of origin must be shown in column 31 of the import licence or extract thereof in addition to the information already stipulated by Regulation (EC) No 1291/2000. 2. The requirement laid down in paragraph 1 of this Article is a primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85. CHAPTER III EXPORT LICENCES Article 9 Without prejudice to Article 5(1) of Regulation (EC) No 1291/2000, all exports of beef and veal products for which an export refund is claimed shall require presentation of an export licence with advance fixing of the refund, in accordance with the provisions of Articles 10 to 16 of this Regulation. Article 10 1. The period of validity of licences for exports of products for which a refund is claimed and which are subject to the issuing of an export licence with advance fixing of the refund, calculated from the date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000, shall be: (a) five months plus the current month for products falling within CN code 0102 10 and 75 days for products falling within CN codes 0102 90 and ex 1602; (b) 60 days for other products. 2. The validity of licences for exports of beef and veal issued under the procedure laid down in Article 49 of Regulation (EC) No 1291/2000 shall expire at the end of the: (a) fifth month, from the month of issue within the meaning of Article 23(2) of that Regulation, for products falling within CN code 0102 10; (b) fourth month, from the month of issue within the meaning of Article 23(2) of that Regulation, for other products. 3. By derogation from Article 49(5) of Regulation (EC) No 1291/2000, the time limit of 21 days for products falling within CN code 0102 10 is replaced by 90 days. 4. Licence applications and licences shall contain in box 15 the product description, in box 16 the 12-figure code of the agricultural product export refund nomenclature and in box 7 the country of destination. 5. The product categories indicated in the second paragraph of Article 14 of Regulation (EC) No 1291/2000 are listed in Annex VI to this Regulation. Article 11 The security for licences with advance fixing of the refund shall be: (a) EUR 26 per head for live animals; (b) EUR 15 per 100 kg for products falling within code 0201 30 00 9100 of the agricultural product export refund nomenclature; (c) EUR 9 per 100 kg net weight for other products. Article 12 1. Applications for export licences with advance fixing of the refund as referred to in Article 10(1), (2) and (3) may be lodged with the competent authorities from Monday to Friday each week. Export licences shall be issued on the Wednesday following the week in which the application is lodged, provided that none of the particular measures referred to in paragraphs 2 or 3 of this Article have since been taken by the Commission. However, licences applied for within the framework of Article 16 of Regulation (EC) No 1291/2000 shall be issued immediately. By way of derogation from the second subparagraph of this paragraph, the Commission may, in accordance with the procedure referred to in Article 43(2) of Regulation (EC) No 1254/1999, set a day other than Wednesday for the issuing of export licences when it is not possible to respect this day. 2. Where the issue of export licences would or might result in the available budgetary amounts being exceeded or in the maximum quantities which may be exported with a refund being exhausted during the period concerned, in view of the limits referred to in Article 33(11) of Regulation (EC) No 1254/1999, or would not allow exports to continue during the remainder of the period, the Commission may: (a) set an acceptance percentage for the quantities applied for; (b) reject applications for which licences have not yet been granted; (c) suspend lodging of licence applications for a maximum period of five working days, extendable by the procedure referred to in Article 43(2) of Regulation (EC) No 1254/1999. In the circumstances referred to in point (c) of the first subparagraph, licence applications made during the suspension period shall be invalid. The measures provided for in the first subparagraph may be implemented or modulated by category of product and by destination or group of destinations. 3. The measures provided for in paragraph 2 may also be adopted where export licence applications relate to quantities which exceed or might exceed the normal disposable quantities for one destination or group of destinations and issuing the licences requested would entail a risk of speculation, distortion of competition between operators, or disturbance of the trade concerned or the Community market. 4. If the quantities applied for are refused or reduced the security shall be immediately released for all quantities for which the application has not been accepted. 5. By way of derogation from paragraph 1, if an acceptance percentage of less than 90 % is set, licences shall be issued no later than the 11th working day following publication of that percentage in the Official Journal of the European Union. Applicants may within 10 working days following publication: (a) either withdraw the application, in which case the security shall be released immediately; or (b) request immediate issue of the licence, in which case the competent authority shall immediately issue it but at the earliest on the fifth working day following that on which the application was lodged. 6. Notwithstanding paragraph 1, licences in respect of applications for a quantity not exceeding 25 tonnes of products falling within CN codes 0201 and 0202 shall be issued immediately. In such cases, notwithstanding Article 10 of this Regulation, the term of validity of the licences shall be limited to five working days from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000, and box 20 of licence applications and licences shall indicate at least one of the entries listed in Annex VII, Part A, to this Regulation. Article 13 1. Quantities exported within the tolerance referred to in Article 8(4) of Regulation (EC) No 1291/2000 shall not confer entitlement to payment of a refund where exportation takes place under a licence as referred to in Article 10(1), (2) and (3) of this Regulation and the licence contains the following entry in box 22: Refund valid for ¦ tonnes (quantity for which licence is issued). 2. The second indent of Article 18(3)(b) of Commission Regulation (EC) No 800/1999 (10) shall not apply to special export refunds granted to products falling within CN codes 0201 30 00 9100 and 0201 30 00 9120 of the agricultural product nomenclature for export refunds established by Commission Regulation (EEC) No 3846/87 (11) where these products have been placed under the customs warehousing procedure in accordance with Article 4 of Commission Regulation (EC) No 1741/2006 (12). Article 14 1. This Article shall apply to exports made pursuant to Regulation (EC) No 1643/2006. 2. Licence applications for the products indicated in Article 1 of Regulation (EC) No 1643/2006 may be lodged only in Member States meeting the health conditions required by the importing country. 3. Licence applications and licences shall carry the entry USA in box 7. Licences shall carry an obligation to export from the Member State of issue to that destination. 4. Article 8(4) of Regulation (EC) No 1291/2000 notwithstanding, the quantities exported may not exceed those shown on the licence. Licences shall carry the entry 0 in box 19. 5. Licences shall carry in box 22 one of the entries listed in Part B of Annex VII. 6. Member States shall communicate to the Commission: (a) by 18.00 (Brussels time) on each working day, the total quantity of products for which applications have been lodged; (b) no later than the end of the month in which the applications were lodged, a list of applicants. 7. If the quantities in respect of which licences have been applied for exceed those available, the Commission shall set a single acceptance percentage for the quantities requested. 8. Licences shall be issued on the 10th working day following the date on which the application was lodged. No licences shall be issued for applications which have not been transmitted to the Commission. 9. Article 10(1), (2) and (3) of this Regulation notwithstanding, licences shall be valid 90 days from the actual day of issue, Article 23(2) of Regulation (EC) No 1291/2000 applying, but not beyond 31 December of the year of issue. 10. Should the quantities applied for be reduced pursuant to paragraph 7 the security shall be immediately released for all quantities not granted. 11. Over and above the requirements specified in Article 32(1)(b) of Regulation (EC) No 1291/2000, release of security against export licences shall be conditional on presentation of proof of arrival at destination, Article 35(5) of that Regulation applying. Article 15 1. This Article shall apply to exports to Canada pursuant to Regulation (EC) No 2051/96. 2. Licence applications for the products indicated in Article 1 of Regulation (EC) No 2051/96 may be lodged only in Member States meeting the health conditions required by the Canadian authorities. 3. Licence applications and licences shall carry the entry Canada in box 7. Licences shall carry an obligation to export from the Member State of issue to that destination. 4. Article 8(4) of Regulation (EC) No 1291/2000 notwithstanding, the quantities exported may not exceed those shown on the licence. Licences shall carry the entry 0 in box 19. 5. Licences shall carry in box 22 one of the entries listed in Part C of Annex VII. 6. Member States shall communicate to the Commission: (a) by 6 p.m. (Brussels time) on each working day, the total quantity of products for which applications have been lodged; (b) no later than the end of the month in which the applications were lodged, a list of applicants. 7. If the quantities for which licences have been applied for exceed those available the Commission shall set a single acceptance percentage applying to quantities requested. 8. Licences shall be issued on the 10th working day following the date on which the application is lodged. No licences shall be issued for applications which have not been transmitted to the Commission. 9. Article 10(1), (2) and (3) of this Regulation notwithstanding, licences shall be valid 90 days from the actual day of issue, Article 23(2) of Regulation (EC) No 1291/2000 applying, but not beyond 31 December of the year of issue. 10. Should the quantities applied for be reduced pursuant to paragraph 7 the security shall be immediately released for all quantities not granted. 11. Over and above the requirements specified in Article 32(1)(b) of Regulation (EC) No 1291/2000, release of security against export licences shall be conditional on presentation of proof of arrival at destination, Article 35(5) of that Regulation applying. Article 16 1. Member States shall notify to the Commission: (a) every Friday from 13.00: (i) applications for licences with advance fixing of the refund as referred to in Article 10(1), (2) and (3) or the fact that no applications were lodged from Monday to Friday that week; (ii) applications for certificates as referred to in Article 49 of Regulation (EC) No 1291/2000 or the fact that no applications were lodged from Monday to Friday that week; (iii) the quantities for which licences have been issued pursuant to Article 12(6) of this Regulation or the fact that no licences were issued from Monday to Friday that week; (iv) the quantities for which certificates have been issued in respect of applications covered by Article 49 of Regulation (EC) No 1291/2000, indicating the date on which the application was lodged and the country of destination, from Monday to Friday that week; (v) the quantities for which export licence applications have been withdrawn pursuant to Article 12(5) of this Regulation, during that week. (b) before the 15th day of each month for the previous month: (i) applications for licences as referred to in Article 16 of Regulation (EC) No 1291/2000; (ii) the quantities for which licences have been issued pursuant to Article 10(1), (2) and (3) of this Regulation and not used. 2. Notifications pursuant to paragraph 1 shall specify: (a) the quantity by weight of product for each category referred to in Article 10(5); (b) the quantity breakdown by destination for each category. Notifications pursuant to paragraph 1(b)(ii) shall also specify the refund amount involved for each category. 3. All notifications indicated in paragraph 1, including nil notifications, shall be made in the form shown in Annex VIII. CHAPTER IV FINAL PROVISIONS Article 17 Regulation (EC) No 1445/95 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex X. Article 18 This Regulation shall enter into force on the 10th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Commission Regulation (EC) No 98/2008 (OJ L 29, 2.2.2008, p. 5). (2) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 586/2007 (OJ L 139, 31.5.2007, p. 5). (3) See Annex IX. (4) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2008/61/EC (OJ L 15, 18.1.2008, p. 33). (5) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 12.12.2006, p. 52). (6) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1423/2007 (OJ L 317, 5.12.2007, p. 36). (7) OJ L 308, 8.11.2006, p. 7. (8) OJ L 274, 26.10.1996, p. 18. Regulation as amended by Regulation (EC) No 2333/96 (OJ L 317, 6.12.1996, p. 13). (9) OJ L 238, 1.9.2006, p. 13. (10) OJ L 102, 17.4.1999, p. 11. (11) OJ L 366, 24.12.1987, p. 1. (12) OJ L 329, 25.11.2006, p. 7. ANNEX I List referred to in Article 5(1)  0102 90 05,  0102 90 21, 0102 90 29,  0102 90 41 to 0102 90 49,  0102 90 51 to 0102 90 79,  0201 10 00, 0201 20 20,  0201 20 30,  0201 20 50,  0201 20 90,  0201 30 00, 0206 10 95,  0202 10 00, 0202 20 10,  0202 20 30,  0202 20 50,  0202 20 90,  0202 30 10,  0202 30 50,  0202 30 90,  0206 29 91,  0210 20 10,  0210 20 90, 0210 99 51, 0210 99 90,  1602 50 10, 1602 90 61,  1602 50 31,  1602 50 95,  1602 90 69. ANNEX II Notification of import licences (issued) Member State: ¦ Application of Article 6 of Regulation (EC) No 382/2008 Quantities of products for which import licences were issued From: ¦ to: ¦. Product code(s) (1) Quantity (kilograms product weight or heads) (1) Product category or categories as indicated in Annex V. ANNEX III Notification of import licences (unused quantities) Member State: ¦ Application of Article 6 of Regulation (EC) No 382/2008 Quantities of products for which import licences were issued From: ¦ to: ¦. Product code(s) (1) Unused quantity (kilograms product weight or heads) (1) Product category or categories as indicated in Annex V. ANNEX IV Notification of quantities of products put into free circulation Member State: ¦ Application of Article 6 of Regulation (EC) No 382/2008 Quantities of products (kilograms or heads) put into free circulation: Product category as indicated in Annex V: ¦ Country of origin Month Country A Country B Country ¦ Country Z Month 1 Month 2 ¦ ¦ ¦ Month 11 Month 12 Total 12 months ANNEX V Product categories referred to in Article 7 Product category CN code 110 0102 90 05 120 0102 90 21 and 0102 90 29 130 0102 90 41 and 0102 90 49 140 0102 90 51 to 0102 90 79 210 0201 10 00 and 0201 20 20 220 0201 20 30 230 0201 20 50 240 0201 20 90 250 0201 30 and 0206 10 95 310 0202 10 and 0202 20 10 320 0202 20 30 330 0202 20 50 340 0202 20 90 350 0202 30 10 360 0202 30 50 370 0202 30 90 380 0206 29 91 410 0210 20 10 420 0210 20 90, 0210 99 51 and 0210 99 90 510 1602 50 10 and 1602 90 61 520 1602 50 31 530 1602 50 95 550 1602 90 69 ANNEX VI List indicated in Article 10(5) Category Product code 011 0102 10 10 9140 and 0102 10 30 9140 021 0102 10 10 9150, 0102 10 30 9150 and 0102 10 90 9120 031 0102 90 71 9000 041 0102 90 41 9100, 0102 90 51 9000, 0102 90 59 9000, 0102 90 61 9000, 0102 90 69 9000 and 0102 90 79 9000 050 0201 10 00 9110, 0201 20 30 9110 and 0201 20 50 9130 060 0201 10 00 9120, 0201 20 30 9120, 0201 20 50 9140 and 0201 20 90 9700 070 0201 10 00 9130 and 0201 20 20 9110 080 0201 10 00 9140 and 0201 20 20 9120 090 0201 20 50 9110 100 0201 20 50 9120 110 0201 30 00 9050 111 0201 30 00 9060 120 0201 30 00 9100 121 0201 30 00 9120 131 0201 30 00 9140 150 0202 10 00 9100, 0202 20 30 9000, 0202 20 50 9900 and 0202 20 90 9100 160 0202 10 00 9900 and 0202 20 10 9000 170 0202 20 50 9100 180 0202 30 90 9100 200 0202 30 90 9200 210 0202 30 90 9900 220 0206 10 95 9000 and 0206 29 91 9000 230 0210 20 90 9100 320 1602 50 31 9125 and 1602 50 95 9125 350 1602 50 31 9325 and 1602 50 95 9325 ANNEX VII PART A Entries referred to in Article 12(6)  : In Bulgarian : Ã ¡Ã µÃÃ Ã ¸Ã Ã ¸Ã ºÃ °Ã , Ã ²Ã °Ã »Ã ¸Ã ´Ã µÃ ½ Ã ¿Ã µÃ  ÃÃ °Ã ±Ã ¾Ã Ã ½Ã ¸ Ã ´Ã ½Ã ¸ Ã ¸ Ã ½Ã µÃ ¸Ã ·Ã ¿Ã ¾Ã »Ã ·Ã ²Ã °Ã µÃ ¼ Ã ·Ã ° Ã ¿Ã ¾Ã Ã Ã °Ã ²Ã Ã ½Ã µ Ã ½Ã ° Ã ¾Ã ±Ã µÃ ·Ã ºÃ ¾Ã Ã Ã µÃ ½Ã ¾ Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ¾ Ã ¼Ã µÃ Ã ¾ Ã ¾Ã  Ã ²Ã Ã ·ÃÃ °Ã Ã Ã ½Ã ¸ Ã ¼Ã Ã ¶Ã ºÃ ¸ Ã ¶Ã ¸Ã ²Ã ¾Ã Ã ½Ã ¸ Ã ¾Ã  ÃÃ ¾Ã ´Ã ° Ã ½Ã ° Ã µÃ ´ÃÃ ¸Ã  ÃÃ ¾Ã ³Ã °Ã  Ã ´Ã ¾Ã ±Ã ¸Ã Ã Ã º Ã ¿Ã ¾Ã ´ ÃÃ µÃ ¶Ã ¸Ã ¼ Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¸ Ã Ã ºÃ »Ã °Ã ´ Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã Ã »Ã µÃ ½ 4 Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1741/2006.   : In Spanish : «Certificado vÃ ¡lido durante cinco dÃ ­as hÃ ¡biles, no utilizable para colocar la carne de vacuno deshuesada de bovinos machos pesados bajo el rÃ ©gimen de depÃ ³sito aduanero de conformidad con el artÃ ­culo 4 del Reglamento (CE) no 1741/2006. »  : In Czech : Licence platnÃ ¡ po dobu pÃ ti pracovnÃ ­ch dnÃ ­ a nepouÃ ¾itelnÃ ¡ pro propuÃ ¡tÃ nÃ ­ vykostÃ nÃ ©ho masa z dospÃ lÃ ©ho skotu samÃ Ã ­ho pohlavÃ ­ do reÃ ¾imu uskladÃ ovÃ ¡nÃ ­ v celnÃ ­m skladu podle Ã lÃ ¡nku 4 naÃ Ã ­zenÃ ­ (ES) Ã . 1741/2006.   : In Danish : »Licens, der er gyldig i fem arbejdsdage, og som ikke kan benyttes til at anbringe udbenet oksekÃ ¸d af voksne handyr under den toldoplagsordning, der er omhandlet i artikel 4 i forordning (EF) nr. 1741/2006. «  : In German : FÃ ¼nf Arbeitstage gÃ ¼ltige und fÃ ¼r die Unterstellung von entbeintem Fleisch ausgewachsener mÃ ¤nnlicher Rinder unter das Zolllagerverfahren gemÃ ¤Ã  Artikel 4 der Verordnung (EG) Nr. 1741/2006 nicht verwendbare Lizenz.   : In Estonian : Litsents kehtib viis pÃ ¤eva ja seda ei saa kasutada tÃ ¤iskasvanud isasveiste konditustatud liha enne eksportimist tolliladustamisprotseduurile suunamisel vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 1741/2006 artiklile 4.   : In Greek : «Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ¹Ã Ã Ã Ã µÃ ¹ ÃÃ ­Ã ½Ã Ã µ Ã µÃ Ã ³Ã ¬Ã Ã ¹Ã ¼Ã µÃ  Ã ·Ã ¼Ã ­Ã Ã µÃ  Ã ºÃ ±Ã ¹ Ã ´Ã µÃ ½ Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ÃÃ ±Ã ³Ã Ã ³Ã ® Ã ºÃ Ã µÃ ¬Ã Ã Ã ½ Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ºÃ ±Ã »Ã ± Ã ±ÃÃ  Ã ±Ã Ã Ã µÃ ½Ã ¹Ã ºÃ ¬ Ã µÃ ½Ã ®Ã »Ã ¹Ã ºÃ ± Ã ²Ã ¿Ã ¿Ã µÃ ¹Ã ´Ã ® Ã ÃÃ  Ã Ã ¿ Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã  Ã Ã ·Ã  Ã Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ ®Ã  Ã ±ÃÃ ¿Ã Ã ±Ã ¼Ã ¯Ã µÃ Ã Ã ·Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1741/2006. »  : In English : Licence valid for five working days and not useable for placing boned meat of adult male bovine animals under the customs warehousing procedure in accordance with Article 4 of Regulation (EC) No 1741/2006.  : In French : «Certificat valable cinq jours ouvrables et non utilisable pour le placement de viandes bovines dÃ ©sossÃ ©es de gros bovins mÃ ¢les sous le rÃ ©gime de lentrepÃ ´t douanier conformÃ ©ment Ã larticle 4 du rÃ ¨glement (CE) no 1741/2006. »  : In Italian : «Titolo valido cinque giorni lavorativi e non utilizzabile ai fini dellassoggettamento di carni bovine disossate di bovini maschi adulti al regime di deposito doganale conformemente allarticolo 4 del regolamento (CE) n. 1741/2006. »  : In Latvian : SertifikÃ ts ir derÃ «gs piecas darbdienas un saskaÃ Ã  ar Regulas (EK) Nr. 1741/2006 4. pantu nav izmantojams pieauguÃ ¡a liellopa gaÃ ¼as bez kauliem novietoÃ ¡anai muitas reÃ ¾Ã «ma noliktavÃ s.   : In Lithuanian : Penkias darbo dienas galiojanti ir jauÃ iÃ ³ mÃ sos be kaulo muitinio sandÃ liavimo procedÃ «rai Ã ¯forminti pagal Reglamento (EB) Nr. 1741/2006 4 straipsnÃ ¯ nenaudojama licencija   : In Hungarian : Az engedÃ ©ly Ã ¶t munkanapig Ã ©rvÃ ©nyes Ã ©s nem hasznÃ ¡lhatÃ ³ fel arra, hogy kifejlett, hÃ ­mivarÃ º szarvasmarhafÃ ©lÃ ©kbÃ l szÃ ¡rmazÃ ³ kicsontozott hÃ ºst vÃ ¡mraktÃ ¡rozÃ ¡si eljÃ ¡rÃ ¡s alÃ ¡ helyezzenek az 1741/2006/EK rendelet 4. cikkÃ ©vel Ã ¶sszhangban.   : In Maltese : LiÃ enzja valida gÃ §al Ã §ames Ã ¡ranet tax-xogÃ §ol, u mhux utilizzabbli gÃ §at-tqegÃ §id tal-laÃ §am disussat ta' annimali bovini adulti rÃ ¡iel taÃ §t il-proÃ edura tal-Ã §Ã ¼in doganali skond l-Artikolu 4 tar-Regolament (KE) Nru 1741/2006.   : In Dutch : Dit certificaat heeft een geldigheidsduur van vijf werkdagen en mag niet worden gebruikt om rundvlees zonder been van volwassen mannelijke runderen onder het stelsel van douane entrepots te plaatsen overeenkomstig artikel 4 van Verordening (EG) nr. 1741/2006 .  : In Polish : Pozwolenie waÃ ¼ne piÃÃ  dni roboczych, nie moÃ ¼e byÃ  stosowane do objÃcia procedurÃ skÃ adu celnego woÃ owiny bez koÃ ci pochodzÃ cej z dorosÃ ego bydÃ a pÃ ci mÃskiej zgodnie z art. 4 rozporzÃ dzenia (WE) nr 1741/2006.   : In Portuguese : «Certificado vÃ ¡lido durante cinco dias Ã ºteis, nÃ £o utilizÃ ¡vel para a colocaÃ §Ã £o de carne de bovino desossada de bovinos machos adultos sob o regime de entreposto aduaneiro em conformidade com o artigo 4.o do Regulamento (CE) n.o 1741/2006. »  : In Romanian : LicenÃ Ã  valabilÃ  timp de cinci zile lucrÃ toare Ãi care nu poate fi utilizatÃ  pentru a plasa carnea de vitÃ  Ãi mÃ ¢nzat dezosatÃ  de la bovine adulte masculi Ã ®n regimul de antrepozitare vamalÃ  Ã ®n conformitate cu articolul 4 din Regulamentul (CE) nr. 1741/2006.   : In Slovak : Povolenie platnÃ © pÃ ¤Ã ¥ pracovnÃ ½ch dnÃ ­ a nepouÃ ¾iteÃ ¾nÃ © na umiestnenie vykostenÃ ©ho mÃ ¤sa dospelÃ ½ch samcov hovÃ ¤dzieho dobytka do reÃ ¾imu colnÃ ©ho skladu v sÃ ºlade s Ã lÃ ¡nkom 4 nariadenia (ES) Ã . 1741/2006.   : In Slovene : Dovoljenje je veljavno pet delovnih dni in se ne uporablja za dajanje odkoÃ ¡Ã enega mesa odraslega goveda moÃ ¡kega spola v postopek carinskega skladiÃ ¡Ã enja v skladu s Ã lenom 4 Uredbe (ES) Ã ¡t. 1741/2006.   : In Finnish : Todistus on voimassa viisi tyÃ ¶pÃ ¤ivÃ ¤Ã ¤. SitÃ ¤ ei voida kÃ ¤yttÃ ¤Ã ¤ asetuksen (EY) N:o 1741/2006 4 artiklan mukaiseen tÃ ¤ysikasvuisten urospuolisten nautaelÃ ¤inten luuttomaksi leikatun lihan asettamiseen tullivarastointimenettelyyn.   : In Swedish : Licens giltig under fem arbetsdagar; fÃ ¥r inte anvÃ ¤ndas fÃ ¶r att lÃ ¥ta urbenade styckningsdelar frÃ ¥n fullvuxna handjur av nÃ ¶tkreatur omfattas av tullagerfÃ ¶rfarandet enligt artikel 4 i fÃ ¶rordning (EG) nr 1741/2006.  PART B Entries referred to in Article 14(5)  : In Bulgarian : Ã ÃÃ Ã Ã ½Ã ¾, Ã ¾Ã Ã »Ã °Ã ´Ã µÃ ½Ã ¾ Ã ¸Ã »Ã ¸ Ã ·Ã °Ã ¼ÃÃ °Ã ·Ã µÃ ½Ã ¾ Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ¾ Ã ¸Ã »Ã ¸ Ã Ã µÃ »Ã µÃ Ã ºÃ ¾ Ã ¼Ã µÃ Ã ¾  Ã ¡Ã ¿Ã ¾ÃÃ °Ã ·Ã Ã ¼Ã µÃ ½Ã ¸Ã µ Ã ¼Ã µÃ ¶Ã ´Ã  Ã Ã  Ã ¸ Ã ¡Ã Ã ©. Ã Ã °Ã »Ã ¸Ã ´Ã ½Ã ¾ Ã Ã °Ã ¼Ã ¾ Ã ² ¦ (Ã Ã ÃÃ °Ã ½Ã °-Ã Ã »Ã µÃ ½Ã ºÃ ° Ã ¸Ã ·Ã ´Ã °Ã Ã µÃ »). Ã Ã ¾Ã »Ã ¸Ã Ã µÃ Ã Ã ²Ã ¾Ã Ã ¾ Ã ·Ã ° Ã ¸Ã ·Ã ½Ã ¾Ã  Ã ½Ã µ Ã ¼Ã ¾Ã ¶Ã µ Ã ´Ã ° Ã ½Ã °Ã ´Ã ²Ã ¸Ã Ã °Ã ²Ã ° ¦ Ã ºÃ ³ (Ã Ã ¸Ã ÃÃ ¾Ã ¼ Ã ¸ Ã Ã »Ã ¾Ã ²Ã ¾Ã ¼).  : In Spanish : Vacuno fresco, refrigerado o congelado.  Acuerdo entre la CE y los EE UU. VÃ ¡lido solamente en ¦ (Estado miembro de expediciÃ ³n). La cantidad exportada no debe superar ¦ kilos (cantidad en cifras y letras).  : In Czech : Ã erstvÃ ©, chlazenÃ © nebo zmrazenÃ © hovÃ zÃ ­ maso  dohoda mezi ES a USA. PlatÃ ­ pouze v ¦ (vydÃ ¡vajÃ ­cÃ ­ Ã lenskÃ ½ stÃ ¡t). MnoÃ ¾stvÃ ­ k vÃ ½vozu nesmÃ ­ pÃ ekroÃ it ¦ kg (vyjÃ ¡dÃ it Ã Ã ­slicemi a pÃ ­smeny).  : In Danish : Fersk, kÃ ¸let eller frosset oksekÃ ¸d  Aftale mellem EF og USA. Kun gyldig i ¦ (udstedende medlemsstat). MÃ ¦ngden, der skal udfÃ ¸res, mÃ ¥ ikke overstige ¦ (mÃ ¦ngde i tal og bogstaver) kg.  : In German : Frisches, gekÃ ¼hltes oder gefrorenes Rindfleisch  Abkommen zwischen der EG und den USA. Nur gÃ ¼ltig in ¦ (Mitgliedstaat der Lizenzerteilung). Ausfuhrmenge darf nicht Ã ¼ber ¦ kg (Menge in Ziffern und Buchstabe) liegen.  : In Estonian : VÃ ¤rske, jahutatud vÃ µi kÃ ¼lmutatud veiseliha  EÃ  ja USA vaheline leping. Kehtib ainult ¦ (vÃ ¤ljaandnud liikmesriik). Eksporditav kogus ei tohi Ã ¼letada ¦ kg (numbrite ja sÃ µnadega).  : In Greek : Ã Ã ÃÃ , Ã ´Ã ¹Ã ±Ã Ã ·Ã Ã ·Ã ¼Ã ­Ã ½Ã ¿ Ã ¼Ã µ Ã ±ÃÃ »Ã ® Ã Ã Ã ¾Ã · Ã ® Ã ºÃ ±Ã Ã µÃ Ã Ã ³Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Ã £Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã  Ã Ã ·Ã  Ã Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ½ Ã Ã Ã . ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã Ã µ ¦ (Ã ºÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ­Ã ºÃ ´Ã ¿Ã Ã ·Ã ). Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ Ã ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã ´Ã µÃ ½ ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã ÃÃ µÃ Ã ²Ã ±Ã ¯Ã ½Ã µÃ ¹ ¦ Ã Ã ¹Ã »Ã ¹Ã - Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± (Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ·Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ¹ Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã .  : In English : Fresh, chilled or frozen beef  Agreement between EC and USA. Valid only in ¦ (Member State of issue). Quantity to be exported may not exceed ¦ kg (in figures and letters).  : In French : Viande bovine fraÃ ®che, rÃ ©frigÃ ©rÃ ©e ou congelÃ ©e  Accord entre la CE et les U.S.A. Uniquement valable en ¦ (Ã tat membre de dÃ ©livrance). La quantitÃ © Ã exporter ne peut excÃ ©der ¦ kg (quantitÃ © en chiffres et en lettres).  : In Italian : Carni bovine fresche, refrigerate o congelate  Accordo tra CE e USA. Valido soltanto in ¦ (Stato membro emittente). La quantitÃ da esportare non puÃ ² essere superiore a ¦ kg (in cifre e in lettere).  : In Latvian : Svaiga, atdzesÃ ta vai saldÃ ta liellopu gaÃ ¼a  EK un ASV savstarpÃ jais nolÃ «gums. DerÃ «ga vienÃ «gi ¦ (izdevÃ ja dalÃ «bvalsts). IzveÃ ¡anai paredzÃ tais daudzums nevar pÃ rsniegt ¦ kg (cipariem un vÃ rdiem).  : In Lithuanian : Ã vieÃ ¾ia, atÃ ¡aldyta arba suÃ ¡aldyta jautiena  EB ir JAV susitarimas. Galioja tik (kur) ¦ (iÃ ¡davusi valstybÃ  narÃ ). Eksportuojamas kiekis negali virÃ ¡yti ¦ kg (skaiÃ iais ir Ã ¾odÃ ¾iais).  : In Hungarian : Friss, hÃ ±tÃ ¶tt vagy fagyasztott marhahÃ ºs  MegÃ ¡llapodÃ ¡s az EK Ã ©s az USA kÃ ¶zÃ ¶tt. KizÃ ¡rÃ ³lag a kÃ ¶vetkezÃ  orszÃ ¡gban Ã ©rvÃ ©nyes: ¦ (kibocsÃ ¡tÃ ³ tagÃ ¡llam). Az exportra szÃ ¡nt mennyisÃ ©g nem haladhatja meg a(z) ¦ kg-ot (szÃ ¡mmal Ã ©s betÃ ±vel).  : In Maltese : Ã anga frisk, mkessÃ §a u ffriÃ ¼ata  Ftehim bejn l-UE u l-USA. Validu biss fi ¦ (Stat Membru tal-Ã §ruÃ ¡). KwantitÃ li gÃ §andha tkun esportata ma tistax teÃ Ã edi.. kg (ffiguri u ittri).  : In Dutch : Vers, gekoeld of bevroren rundvlees  Overeenkomst tussen de EG en de Verenigde Staten van Amerika. Alleen geldig in ¦ (Lidstaat die het certificaat afgeeft). Uitgevoerde hoeveelheid mag niet meer dan ¦ kg zijn (hoeveelheid in cijfers en letters).  : In Polish : Ã wieÃ ¼a, chÃ odzona lub mroÃ ¼ona woÃ owina  Umowa miÃdzy WE a Stanami Zjednoczonymi. WaÃ ¼ne tylko w ¦ (wydajÃ ce paÃ stwo czÃ onkowskie). IloÃ Ã , ktÃ ³ra ma byÃ  wywieziona nie moÃ ¼e przekroczyÃ  ¦ kg (wyraÃ ¼ona w cyfrach i sÃ ownie).  : In Portuguese : Carne de bovino fresca, refrigerada ou congelada  Acordo entre a CE e os EUA. VÃ ¡lido apenas em ¦ (Estado-Membro de emissÃ £o). A quantidade a exportar nÃ £o pode ser superior a ¦ kg (quantidade em algarismos e por extenso).  : In Romanian : Carne de vitÃ  proaspÃ tÃ , refrigeratÃ  sau congelatÃ   Acord Ã ®ntre CE Ãi SUA. ValabilÃ  doar Ã ®n ¦ (statul membru emitent). Cantitatea de exportat nu poate depÃ Ãi ¦ kg (Ã ®n cifre Ãi litere).  : In Slovak : Ã erstvÃ ©, chladenÃ © alebo mrazenÃ © hovÃ ¤dzie mÃ ¤so  Dohoda medzi ES a USA. PlatÃ ­ len v ¦ (vydÃ ¡vajÃ ºci Ã lenskÃ ½ Ã ¡tÃ ¡t). MnoÃ ¾stvo urÃ enÃ © na vÃ ½voz nesmie prekroÃ iÃ ¥ ¦ kg (Ã Ã ­selne a slovne).  : In Slovene : SveÃ ¾e, hlajeno in zamrznjeno goveje meso  Sporazum med ES in ZDA. Velja samo v ¦ (drÃ ¾ava Ã lanica izdaje). KoliÃ ina za izvoz ne sme preseÃ i ¦ kg (s Ã ¡tevilko in z besedo).  : In Finnish : Tuoretta, jÃ ¤Ã ¤hdytettyÃ ¤ tai jÃ ¤Ã ¤dytettyÃ ¤ lihaa  Euroopan yhteisÃ ¶n ja Yhdysvaltojen vÃ ¤linen sopimus. Voimassa ainoastaan ¦ (jÃ ¤senvaltio, jossa todistus on annettu). VietÃ ¤vÃ ¤ mÃ ¤Ã ¤rÃ ¤ ei saa ylittÃ ¤Ã ¤ ¦ kilogrammaa (mÃ ¤Ã ¤rÃ ¤ numeroin ja kirjaimin).  : In Swedish : FÃ ¤rskt, kylt eller fryst nÃ ¶tkÃ ¶tt  Avtal mellan EG och USA. Enbart giltigt i ¦ (utfÃ ¤rdande medlemsstat). Den utfÃ ¶rda kvantiteten fÃ ¥r inte Ã ¶verstiga ¦ kg. PART C Entries referred to in Article 15(5)  : In Bulgarian : Ã ÃÃ Ã Ã ½Ã ¾, Ã ¾Ã Ã »Ã °Ã ´Ã µÃ ½Ã ¾ Ã ¸Ã »Ã ¸ Ã ·Ã °Ã ¼ÃÃ °Ã ·Ã µÃ ½Ã ¾ Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ¾ Ã ¸Ã »Ã ¸ Ã Ã µÃ »Ã µÃ Ã ºÃ ¾ Ã ¼Ã µÃ Ã ¾  Ã ¡Ã ¿Ã ¾ÃÃ °Ã ·Ã Ã ¼Ã µÃ ½Ã ¸Ã µ Ã ¼Ã µÃ ¶Ã ´Ã  Ã Ã  Ã ¸ Ã Ã °Ã ½Ã °Ã ´Ã ° Ã Ã °Ã »Ã ¸Ã ´Ã ½Ã ¾ Ã Ã °Ã ¼Ã ¾ Ã ² ¦ (Ã Ã ÃÃ °Ã ½Ã °-Ã Ã »Ã µÃ ½Ã ºÃ ° Ã ¸Ã ·Ã ´Ã °Ã Ã µÃ »). Ã Ã ¾Ã »Ã ¸Ã Ã µÃ Ã Ã ²Ã ¾Ã Ã ¾ Ã ·Ã ° Ã ¸Ã ·Ã ½Ã ¾Ã  Ã ½Ã µ Ã ¼Ã ¾Ã ¶Ã µ Ã ´Ã ° Ã ½Ã °Ã ´Ã ²Ã ¸Ã Ã °Ã ²Ã ° ¦ Ã ºÃ ³ (Ã Ã ¸Ã ÃÃ ¾Ã ¼ Ã ¸ Ã Ã »Ã ¾Ã ²Ã ¾Ã ¼).  : In Spanish : Vacuno fresco, refrigerado o congelado.  Acuerdo entre la CE y CanadÃ ¡. VÃ ¡lido solamente en ¦ (Estado miembro de expediciÃ ³n). La cantidad exportada no debe superar ¦ kilos (cantidad en cifras y letras).  : In Czech : Ã erstvÃ ©, chlazenÃ © nebo zmrazenÃ © hovÃ zÃ ­ maso  Dohoda mezi ES a Kanadou. PlatÃ ­ pouze v ¦ (vydÃ ¡vajÃ ­cÃ ­ Ã lenskÃ ½ stÃ ¡t). MnoÃ ¾stvÃ ­ k vÃ ½vozu nesmÃ ­ pÃ ekroÃ it ¦ kg (vyjÃ ¡dÃ it Ã Ã ­slicemi a pÃ ­smeny).  : In Danish : Fersk, kÃ ¸let eller frosset oksekÃ ¸d  Aftale mellem EF og Canada. Kun gyldig i ¦ (udstedende medlemsstat). MÃ ¦ngden, der skal udfÃ ¸res, mÃ ¥ ikke overstige ¦ (mÃ ¦ngde i tal og bogstaver) kg.  : In German : Frisches, gekÃ ¼hltes oder gefrorenes Rindfleisch  Abkommen zwischen der EG und Kanada. Nur gÃ ¼ltig in ¦ (Mitgliedstaat der Lizenzerteilung). Ausfuhrmenge darf nicht Ã ¼ber ¦ kg (Menge in Ziffern und Buchstabe) liegen.  : In Estonian : VÃ ¤rske, jahutatud vÃ µi kÃ ¼lmutatud veiseliha  EÃ  ja Kanada vaheline leping. Kehtib ainult ¦ (vÃ ¤ljaandnud liikmesriik). Eksporditav kogus ei tohi Ã ¼letada ¦ kg (numbrite ja sÃ µnadega),  : In Greek : Ã Ã ÃÃ , Ã ´Ã ¹Ã ±Ã Ã ·Ã Ã ·Ã ¼Ã ­Ã ½Ã ¿ Ã ¼Ã µ Ã ±ÃÃ »Ã ® Ã Ã Ã ¾Ã · Ã ® Ã ºÃ ±Ã Ã µÃ Ã Ã ³Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã Ã µÃ ¹Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Ã £Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ± Ã ¼Ã µÃ Ã ±Ã ¾Ã  Ã Ã ·Ã  Ã Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ½ Ã Ã ±Ã ½Ã ±Ã ´Ã ¬. ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã Ã µ ¦ (Ã ºÃ Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ­Ã ºÃ ´Ã ¿Ã Ã ·Ã ). Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ Ã ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã ´Ã µÃ ½ ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã ÃÃ µÃ Ã ²Ã ±Ã ¯Ã ½Ã µÃ ¹ ¦ Ã Ã ¹Ã »Ã ¹Ã - Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± (Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ·Ã Ã ¹Ã ºÃ Ã  Ã ºÃ ±Ã ¹ Ã ¿Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã )  : In English : Fresh, chilled or frozen beef  Agreement between EC and Canada. Valid only in ¦ (Member State of issue). Quantity to be exported may not exceed ¦ kg (in figures and letters).  : In French : Viande fraÃ ®che, rÃ ©frigÃ ©rÃ ©e ou congelÃ ©e  Accord entre la CE et le Canada. Uniquement valable en ¦ (Ã tat membre de dÃ ©livrance). La quantitÃ © Ã exporter ne peut excÃ ©der ¦ kg (quantitÃ © en chiffres et en lettres).  : In Italian : Carni bovine fresche, refrigerate o congelate  Accordo tra CE e Canada. Valido soltanto in ¦ (Stato membro emittente). La quantitÃ da esportare non puÃ ² essere superiore a ¦ kg (in cifre e in lettere).  : In Latvian : Svaiga, atdzesÃ ta vai saldÃ ta liellopu gaÃ ¼a  EK un KanÃ das savstarpÃ jais nolÃ «gums. DerÃ «ga vienÃ «gi ¦ (izdevÃ ja dalÃ «bvalsts). IzveÃ ¡anai paredzÃ tais daudzums nevar pÃ rsniegt ¦ kg (cipariem un vÃ rdiem).  : In Lithuanian : Ã vieÃ ¾ia, atÃ ¡aldyta arba suÃ ¡aldyta jautiena  EB ir Kanados susitarimas. Galioja tik (kur) ¦ (iÃ ¡davusi valstybÃ  narÃ ). Eksportuojamas kiekis negali virÃ ¡yti ¦ kg (skaiÃ iais ir Ã ¾odÃ ¾iais).  : In Hungarian : Friss, hÃ ±tÃ ¶tt vagy fagyasztott marhahÃ ºs  MegÃ ¡llapodÃ ¡s az EK Ã ©s Kanada kÃ ¶zÃ ¶tt. KizÃ ¡rÃ ³lag a kÃ ¶vetkezÃ  orszÃ ¡gban Ã ©rvÃ ©nyes: ¦ (kibocsÃ ¡tÃ ³ tagÃ ¡llam). Az exportra szÃ ¡nt mennyisÃ ©g nem haladhatja meg a(z) ¦ kg-ot (szÃ ¡mmal Ã ©s betÃ ±vel)  : In Maltese : Ã anga frisk, mkessÃ §a u ffriÃ ¼ata  Ftehim bejn il-KE u l-Kanada. Validu biss fi ¦ (Stat Membru tal-Ã §ruÃ ¡). KwantitÃ li gÃ §andha tkun esportata ma tistax teÃ Ã edi ¦ kg (ffiguri u ittri).  : In Dutch : Vers, gekoeld of bevroren rundvlees  Overeenkomst tussen de EG en Canada. Alleen geldig in ¦ (Lidstaat die het certificaat afgeeft). Uitgevoerde hoeveelheid mag niet meer dan ¦ kg zijn (hoeveelheid in cijfers en letters).  : In Polish : Ã wieÃ ¼a, chÃ odzona lub mroÃ ¼ona woÃ owina  Umowa miÃdzy WE a KanadÃ . WaÃ ¼ne tylko w ¦ (wydajÃ ce paÃ stwo czÃ onkowskie). IloÃ Ã , ktÃ ³ra ma byÃ  wywieziona, nie moÃ ¼e przekroczyÃ  ¦ kg (wyraÃ ¼ona w cyfrach i sÃ ownie).  : In Portuguese : Carne de bovino fresca, refrigerada ou congelada  Acordo entre a CE e CanadÃ ¡. VÃ ¡lido apenas em ¦ (Estado-Membro de emissÃ £o). A quantidade a exportar nÃ £o pode ser superior a ¦ kg (quantidade em algarismos e por extenso).  : In Romanian : Carne de vitÃ  proaspÃ tÃ , refrigeratÃ  sau congelatÃ   Acord Ã ®ntre CE Ãi Canada. ValabilÃ  doar Ã ®n ¦ (statul membru emitent). Cantitatea de exportat nu poate depÃ Ãi ¦ kg (Ã ®n cifre Ãi litere).  : In Slovak : Ã erstvÃ ©, chladenÃ © alebo mrazenÃ © hovÃ ¤dzie mÃ ¤so  Dohoda medzi ES a Kanadou. PlatÃ ­ len v ¦ (vydÃ ¡vajÃ ºci Ã lenskÃ ½ Ã ¡tÃ ¡t). MnoÃ ¾stvo urÃ enÃ © na vÃ ½voz nesmie prekroÃ iÃ ¥ ¦ kg (Ã Ã ­selne a slovne).  : In Slovene : SveÃ ¾e, hlajeno in zamrznjeno goveje meso  Sporazum med ES in Kanado. Velja samo v ¦ (drÃ ¾ava Ã lanica izdaje). KoliÃ ina za izvoz ne sme preseÃ i ¦ kg (s Ã ¡tevilko in z besedo).  : In Finnish : Tuoretta, jÃ ¤Ã ¤hdytettyÃ ¤ tai jÃ ¤Ã ¤dytettyÃ ¤ lihaa  Euroopan yhteisÃ ¶n ja Kanadan vÃ ¤linen sopimus. Voimassa ainoastaan ¦ (jÃ ¤senvaltio, jossa todistus on annettu). VietÃ ¤vÃ ¤ mÃ ¤Ã ¤rÃ ¤ ei saa ylittÃ ¤Ã ¤ ¦ kilogrammaa (mÃ ¤Ã ¤rÃ ¤ numeroin ja kirjaimin).  : In Swedish : FÃ ¤rskt, kylt eller fryst nÃ ¶tkÃ ¶tt  Avtal mellan EG och Kanada. Enbart giltigt i ¦ (utfÃ ¤rdande medlemsstat). Den utfÃ ¶rda kvantiteten fÃ ¥r inte Ã ¶verstiga ¦ kg. ANNEX VIII Application of Regulation (EC) No 382/2008 COMMISSION OF THE EUROPEAN COMMUNITIES DG AGRI/D/2  beef and veal sector Export licence notifications  beef/veal Sender: Date: Member State: Contact official: Tel. Fax Addressee : DG AGRI/D/2 Fax (32 2) 292 17 22 E-mail: AGRI-EXP-BOVINE@ec.europa.eu Part A  Friday notifications Period from ¦ to ¦ 1. Article 16(1)(a)(i): Category Quantity requested Destination (1) 2. Article 16(1)(a)(ii) Category Quantity requested Destination (2) 3. Article 16(1)(a)(iii) Category Quantity issued Date application lodged Destination (3) 4. Article 16(1)(a)(iv) Category Quantity issued Date application lodged Destination (4) 5. Article 16(1)(a)(v) Category Quantity requested Destination (5) Part B  monthly notifications 1. Article 16(1)(b)(i) Category Quantity requested Destination (6) 2. Article 16(1)(b)(ii) Category Quantity unused Destination (7) Refund amount (1) Use destination codes given in the Annex to Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Where no code is given for the destination, spell it out in full. (2) Use destination codes given in the Annex to Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Where no code is given for the destination, spell it out in full. (3) Use destination codes given in the Annex to Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Where no code is given for the destination, spell it out in full. (4) Use destination codes given in the Annex to Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Where no code is given for the destination, spell it out in full. (5) Use destination codes given in the Annex to Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Where no code is given for the destination, spell it out in full. (6) Use destination codes given in the Annex to Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Where no code is given for the destination, spell it out in full. (7) Use destination codes given in the Annex to Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Where no code is given for the destination, spell it out in full. ANNEX IX Repealed Regulation with its successive amendments Commission Regulation (EC) No 1445/95 (OJ L 143, 27.6.1995, p. 35). Commission Regulation (EC) No 2351/95 (OJ L 239, 7.10.1995, p. 3). Commission Regulation (EC) No 2856/95 (OJ L 299, 12.12.1995, p. 10). Commission Regulation (EC) No 2051/96 (OJ L 274, 26.10.1996, p. 18). Only Article 6 Commission Regulation (EC) No 2333/96 (OJ L 317, 6.12.1996, p. 13). Only Article 2 Commission Regulation (EC) No 135/97 (OJ L 24, 25.1.1997, p. 14). Commission Regulation (EC) No 266/97 (OJ L 45, 15.2.1997, p. 1). Commission Regulation (EC) No 1496/97 (OJ L 202, 30.7.1997, p. 36). Commission Regulation (EC) No 1572/97 (OJ L 211, 5.8.1997, p. 39). Commission Regulation (EC) No 2284/97 (OJ L 314, 18.11.1997, p. 17). Commission Regulation (EC) No 2469/97 (OJ L 341, 12.12.1997, p. 8). Only Article 3 and Annex IV Commission Regulation (EC) No 2616/97 (OJ L 353, 24.12.1997, p. 8). Commission Regulation (EC) No 260/98 (OJ L 25, 31.1.1998, p. 42). Only Article 1 and Annexes I, II A and II B Commission Regulation (EC) No 759/98 (OJ L 105, 4.4.1998, p. 7). Commission Regulation (EC) No 2365/98 (OJ L 293, 31.10.1998, p. 49). Commission Regulation (EC) No 2648/98 (OJ L 335, 10.12.1998, p. 39). Commission Regulation (EC) No 1000/2000 (OJ L 114, 13.5.2000, p. 10). Only Article 3(2) and Annex IV Commission Regulation (EC) No 1659/2000 (OJ L 192, 28.7.2000, p. 19). Commission Regulation (EC) No 24/2001 (OJ L 3, 6.1.2001, p. 9). Commission Regulation (EC) No 2492/2001 (OJ L 337, 20.12.2001, p. 18). Commission Regulation (EC) No 118/2003 (OJ L 20, 24.1.2003, p. 3). Only Article 4(2) and Annex III Commission Regulation (EC) No 852/2003 (OJ L 123, 17.5.2003, p. 9). Commission Regulation (EC) No 360/2004 (OJ L 63, 28.2.2004, p. 13). Commission Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10). Only Article 1 Commission Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). Only Article 6 Commission Regulation (EC) No 1749/2006 (OJ L 330, 28.11.2006, p. 5). Commission Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 27). Only Article 1 Commission Regulation (EC) No 586/2007 (OJ L 139, 31.5.2007, p. 5). ANNEX X Correlation table Regulation (EC) No 1445/95 This Regulation Article 1 Article 1 Article 2(1) Article 2(1) Article 2(2), first subparagraph Article 2(2) Article 2(2), second subparagraph Article 2(3) Article 3 Article 3 Article 4, introductory phrase Article 4, introductory phrase Article 4, first indent Article 4(a) Article 4, second indent Article 4(b) Article 5(1), first subparagraph Article 5(1) Article 5(1), second subparagraph Article 5(2) Article 5(2) Article 5(3) Article 6 Article 6 (new) Article 6a Article 7 (new) Article 6b, first paragraph Article 8(1) Article 6b, second paragraph Article 8(2) Article 6c  Article 6d  Article 7 Article 9 Article 8(1), first subparagraph, introductory phrase Article 10(1), introductory phrase Article 8(1), first subparagraph, first indent Article 10(1)(a) Article 8(1), first subparagraph, second indent Article 10(1)(b) Article 8(1) second subparagraph, introductory phrase Article 10(2), introductory phrase Article 8(1) second subparagraph, first indent Article 10(2)(a) Article 8(1) second subparagraph, second indent Article 10(2)(b) Article 8(1), third subparagraph Article 10(3) Article 8(3) Article 10(4) Article 8(4) Article 10(5) Article 9(1) Article 11 Article 10(1) Article 12(1) Article 10(2) Article 12(2) Article 10(2a) Article 12(3) Article 10(3) Article 12(4) Article 10(4), introductory phrase Article 12(5), introductory phrase Article 10(4), first indent Article 12(5)(a) Article 10(4), second indent Article 12(5)(b) Article 10(5) Article 12(6) Article 11 Article 13 Article 12(1) to (5) Article 14(1) to (5) Article 12(7), introductory phrase Article 14(6), introductory phrase Article 12(7), first indent Article 14(6)(a) Article 12(7), second indent Article 14(6)(b) Article 12(8) Article 14(7) Article 12(9) Article 14(8) Article 12(10) Article 14(9) Article 12(11) Article 14(10) Article 12(12) Article 14(11) Article 12a(1) to (5) Article 15(1) to (5) Article 12a(7), introductory phrase Article 15(6), introductory phrase Article 12a(7), first indent Article 15(6)(a) Article 12a(7), second indent Article 15(6)(b) Article 12a(8) to 12 Article 15(7) to 12 Article 13 Article 16 Article 14   Article 17 (new) Article 15 Article 18 Annex I Annex I Annex II A Annex II (new) and Annex V (new)  Annex III (new) Annex II B Annex IV (new) Annex III Annex VI Annex III A Annex VII, Part A Annex III B Annex VII, Part B Annex III C Annex VII, Part C Annex IV Annex VIII  Annex IX  Annex X